Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Telescoping High-Place Observation Device .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites “a high-place observation device” in the preamble, and subsequently recites “wherein the connection between the rod-shaped body and the rotorcraft is released so that the rotorcraft is transitioned to a flying state” which is effectively a method step. In this case, the recitation of a method step in an apparatus claim is indefinite because it is unclear how and to what extent the method step contributes patentable weight to the claim. Dependent claims 10-14 fail to cure the deficiency.
Claim 9 also recites “a rotorcraft connected to the rod-shaped body for positioning the rod-shaped body to a desired height position by extending and contracting the rod-shaped body via a floating force generated by the rotation of a plurality of rotary blades in a connected state” which is indefinite. The recitation does not recite how or whether a bottom end of the long rod-shaped body is connected to the base which stands on the installation surface. Such a connection would appear to be a prerequisite for enabling the telescoping action of the rod-shaped body, as otherwise the rotorcraft would merely lift the rod-shaped body into the air. Thus, as currently stated in the claim language a person of ordinary skill in the art would not be able to determine how the force generated by the rotorcraft would extend or contract the body of the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 112005942 A), hereinafter Wang. 
Regarding claim 9, Wang discloses a high-place observation device (abstract, regarding a floating aquaculture feeding device including sonar detection), comprising
a long rod-shaped body (material pipe comprising outer material pipe 61, inner material pipe 63, see fig. 1) formed to extend and contract freely (adjusting knob can make the inner material pipe move along the outer material pipe, see pg. 12 para. 5 of translation, which is referred to hereinafter). 
a rotorcraft (rotorcraft 3, see fig. 1) connected to the rod-shaped body (61) for positioning the rod-shaped body to a desired height position (The aircraft … can be used to use the buoyancy of the balloon to offset the gravity of the feeding device, see pg. 14 para. 8) by extending and contracting the rod-shaped body via a floating force generated by the rotation of a plurality of rotary blades in a connected state; 
a gas balloon (balloon 2, see fig. 1) connected to the rod-shaped body (61) for positioning the rod-shaped body to a desired height position in collaboration with the rotorcraft (The aircraft … can use the balloon buoyancy to counteract the gravity of the feeding device); 
a maintaining means (adjustment knob 62) for fixing and maintaining the height position of the rod-shaped body at the height position set via the gas balloon and the rotorcraft (see again pg. 12,  para. 5); 
an observation device attached to the rotorcraft (sonar 65, fig. 5), 
Wang does not appear to specifically disclose wherein the connection between the rod-shaped body and the rotorcraft is released so that the rotorcraft is transitioned to a flying state.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to modify Wang to use a releasable connection between the body and rotorcraft, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349. The purpose would be to ensure that the rotorcraft is able to operate multiple long rod-shaped bodies. See also the related § 112(b) rejection above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 112005942 A), hereinafter Wang, in view of Padan (US 2006/0202088 A1).
Regarding claim 12, Wang discloses the invention in claim 9, and further discloses wherein the rod-shaped body comprises; an outer cylindrical body (61); and an inner cylindrical body (63) whose diameter is smaller than the outer cylindrical body (as shown in fig. 1).
Wang does not appear to specifically disclose thePage 4 of 7Appl. No. plurality of inner cylindrical bodies whose diameters become gradually smaller than the outer cylindrical body, wherein each inner cylindrical body is sequentially disposed inside the outer cylindrical body such that the diameter of each inner cylindrical body becomes gradually smaller and is formed in a hollow shape.
However, Padan is in the field of aerial vehicles (abstract) and teaches thePage 4 of 7Appl. No. plurality of inner cylindrical bodies (72) whose diameters become gradually smaller than the outer cylindrical body (as shown in fig. 5), wherein each inner cylindrical body is sequentially disposed inside the outer cylindrical body such that the diameter of each inner cylindrical body becomes gradually smaller and is formed in a hollow shape (as shown in fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the high-place observation device of Wang to include thePage 4 of 7Appl. No. plurality of inner cylindrical bodies whose diameters become gradually smaller than the outer cylindrical body, wherein each inner cylindrical body is sequentially disposed inside the outer cylindrical body such that the diameter of each inner cylindrical body becomes gradually smaller and is formed in a hollow shape as taught by Padan in order to ensure that the long rod-shaped body is able to be extended and contracted to the desired respective heights (see Padan, para. [0054]).

Allowable Subject Matter
Claims 10-11 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2020/021827 A1) discloses a multi-drone system with observation devices (imaging systems 225, 230) with a releasable connection to a launch platform (Launching … may be carried out by activating the releasable anchors, powering up the carrier drone 110, and configuring the propellers of the carrier drone 110 to lift the carrier drone 110 upwards from the primary launch platform 116, para. [0019]). However, it does not disclose a rod-shaped body, nor does it disclose a balloon for maintaining height.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY JAY ALEXANDER whose telephone number is (571)272-8564. The examiner can normally be reached Monday-Friday 7AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY J ALEXANDER/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647